Case 1:21-cv-01083-STA-jay Document 19 Filed 09/01/21 Page 1 of 1   PageID 99




                      UNITED STATES DISTRICT COURT
              WESTERN DISTRICT OF TENNESSEE
                    EASTERN DIVISION


JUNE KEITH,                                     JUDGMENT IN A CIVIL CASE

      Plaintiff,

vs.


AMERICAN INSURANCE ORGANIZATION,                CASE NO: 21-1083-STA-jay

      Defendant.



DECISION BY COURT. This action came to consideration before the
Court. The issues have been considered and a decision has been
rendered.


IT IS SO ORDERED AND ADJUDGED that in accordance with the Notice
of Voluntary Dismissal entered on August 3 1 , 2021, this cause
is hereby DISMISSED with prejudice.




                                                APPROVED:


s/ S. Thomas Anderson
CHIEF JUDGE UNITED STATES DISTRICT COURT
DATE: 9/1/2021                           THOMAS M. GOULD
                                         Clerk of Court

                                                s/Maurice B. BRYSON
                                         (By)    Deputy Clerk
